Case: 18-50398   Doc# 232   Filed: 09/25/19   Entered: 09/25/19 12:46:53   Page 1 of 9
Case: 18-50398   Doc# 232   Filed: 09/25/19   Entered: 09/25/19 12:46:53   Page 2 of 9
Case: 18-50398   Doc# 232   Filed: 09/25/19   Entered: 09/25/19 12:46:53   Page 3 of 9
Case: 18-50398   Doc# 232   Filed: 09/25/19   Entered: 09/25/19 12:46:53   Page 4 of 9
Case: 18-50398   Doc# 232   Filed: 09/25/19   Entered: 09/25/19 12:46:53   Page 5 of 9
Case: 18-50398   Doc# 232   Filed: 09/25/19   Entered: 09/25/19 12:46:53   Page 6 of 9
                   1                                   CERTIFICATE OF SERVICE
                   2          I, Aylin Sookassians, declare as follows:
                   3          I am a citizen of the United states and over the age of eighteen (18) years and not a party
                   4
                       to the within action.
                   5
                              My business address is 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.
                   6
                              On September 25, 2019, I served document(s) described as:
                   7

                   8          STIPULATION TO GRANT DANIEL WOODS AND MIKE HILBERMAN’S
                              MOTION FOR RELIEF FROM THE AUTOMATIC STAY, TO THE EXTENT
                   9              REQUIRED, FOR PAYMENT OF D&O INSURANCE PROCEEDS

               10      [x]    BY E-MAIL/NEF: Service was accomplished through the Notice of Electronic Filing
                              (“NEF”) for parties and counsel who are registered ECF Users and those identified below:
               11
                       Michael C. Abel on behalf of Interested Party New York City Economic Development
               12      Corporation
                       mcabel@ml-sf.com, csnell@ml-sf.com
               13
                       Andrew A. August on behalf of Trustee Doris A. Kaelin
               14      aaugust@bgrfirm.com, mterry@bgrfirm.com
               15
                       Andrew J. Ditlevsen on behalf of Creditor New Century Commons, LLC
               16      aditlevsen@hopkinscarley.com

               17      Ann McFarland Draper on behalf of Interested Party TheShop dot Build LLC
                       ann.draper@gmail.com, ann@draperlaw.net
               18

               19      Ann McFarland Draper on behalf of Interested Party TheShop dot Build San Fran LLC
                       ann.draper@gmail.com, ann@draperlaw.net
               20
                       Ann McFarland Draper on behalf of Interested Party Daniel Rasure
               21      ann.draper@gmail.com, ann@draperlaw.net
               22      Jason Edward Goldstein on behalf of Creditor Wells Fargo Equipment Finance, Inc.
               23      jgoldstein@buchalter.com, amelanson@buchalter.com

               24      Doris A. Kaelin
                       dktrustee@gmail.com, C139@ecfcbis.com
               25
                       Raffi Khatchadourian on behalf of Creditor HANMI BANK
               26
                       raffi@Hemar-Rousso.com
               27
                       Gregg S. Kleiner on behalf of Trustee Doris A. Kaelin
               28      gkleiner@rinconlawllp.com, aworthing@rinconlawllp.com
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                                                                                                                        1
             Case: 18-50398         Doc# 232     Filed: 09/25/19     Entered: 09/25/19 12:46:53        Page 7 of 9
                        AFDOCS/20989195.1
                   1
                       Chris D. Kuhner on behalf of Creditor Wantin Living Trust dated March 2, 1999
                   2   g.michael@kornfieldlaw.com
                   3
                       Jessica Georgia McKinlay on behalf of Other Prof. La Frontera Village L.P.
                   4   mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com

                   5   Jessica Georgia McKinlay on behalf of Requestor CESC Plaza Limited Partnership
                       mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com
                   6

                   7   Matthew D. Metzger on behalf of Debtor TechShop, Inc.
                       belvederelegalecf@gmail.com
                   8
                       Vinod Nichani on behalf of Requestor David Bruce Curtis
                   9   vinod@nichanilawfirm.com
               10
                       Vinod Nichani on behalf of Requestor Shelley Smith Curtis
               11      vinod@nichanilawfirm.com

               12      Office of the U.S. Trustee / SJ
                       USTPRegion17.SJ.ECF@usdoj.gov
               13
                       Matthew Jon Olson on behalf of Creditor Bakery Square Retail, L.P.
               14
                       matt@macfern.com, ecf@macfern.com
               15
                       Aram Ordubegian on behalf of Interested Party Daniel Woods
               16      Ordubegian.Aram@ArentFox.com
               17      Aram Ordubegian on behalf of Interested Party Mike Hilberman
                       Ordubegian.Aram@ArentFox.com
               18

               19      R. Gibson Pagter, Jr. on behalf of Requestor BHL Services, Inc.
                       gibson@ppilawyers.com
               20
                       Richard L. Pierotti
               21      Rpierotti@kpmd.com
               22
                       Allan D. Sarver on behalf of Creditor M2 Lease Funds LLC
               23      ADS@asarverlaw.com

               24      Jeffrey L. Sklar on behalf of Creditor Arizona Board of Regents
                       jsklar@lrrc.com, bankruptcynotices@lrrc.com
               25

               26      Richard A. Solomon on behalf of Requestor Hitachi Capital America Corp.
                       richard@sgsslaw.com
               27
                       Annie Yang Stoops on behalf of Interested Party Daniel Woods
               28      annie.stoops@arentfox.com
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                                                                                                                  2
             Case: 18-50398        Doc# 232      Filed: 09/25/19    Entered: 09/25/19 12:46:53      Page 8 of 9
                        AFDOCS/20989195.1
                   1   Annie Yang Stoops on behalf of Interested Party Mike Hilberman
                       annie.stoops@arentfox.com
                   2

                   3   Joseph M. Sweeney on behalf of Creditor New Century Commons, LLC
                       jsweeney@smwb.com, cmueller@smwb.com
                   4

                   5          I declare under penalty of perjury under the laws of the United States of America that the
                   6   above is true and correct. This declaration was executed on September 25, 2019 at Los Angeles,
                   7
                       California.
                   8

                   9

               10                                                    /s/ Yvonne Li
                                                                     YVONNE LI
               11                                                    Declarant
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                                                                                                                       3
             Case: 18-50398          Doc# 232    Filed: 09/25/19    Entered: 09/25/19 12:46:53       Page 9 of 9
                        AFDOCS/20989195.1
